Citation Nr: 9902655	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-13 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
and joint disease of the lumbar spine, with low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel

INTRODUCTION

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on an appeal from a September 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, which denied the benefit sought.  
The veteran retired in March 1968 after more than 20 years of 
active service.

During the course of this claim, the veterans disability 
evaluation has been increased.  Most recently, a June 1997 
rating decision granted a 40 percent evaluation for 
degenerative disc and joint disease of the lumbar spine, with 
low back strain.  Since this is not the highest evaluation 
available under the schedular criteria, it is still a viable 
issue for appellate consideration by the Board.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  The veterans degenerative disc and joint disease of the 
lumbar spine with low back strain is productive of 
intermittent muscle spasm, absent ankle reflexes and painful 
flare-ups.

2.  The disability has not ankylosed the lumbar spine.


CONCLUSION OF LAW

A 60 percent disability evaluation most closely approximates 
the level of disability due to degenerative disc and joint 
disease of the lumbar spine with low back strain.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.40, 
4.71a, Diagnostic Code 5293 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veterans claim for an increased evaluation for 
degenerative disc and joint disease of the lumbar spine with 
low back strain (service-connected disorder or back disorder) 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that a mere allegation that a service-
connected disability has increased in disability is 
sufficient to render the claim well grounded.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  

The Board is also satisfied that all relevant facts have been 
properly developed, and that the VA has fulfilled its duty to 
assist the veteran.  In this regard, the veteran submitted a 
report of a recent VA outpatient visit and testified in July 
1998 at a Board hearing that her received on-going treatment 
for his back at the VA medical center in Fayetteville, 
Arkansas.  He agreed to submit any further reports of such 
treatment for review by the Board in connection with the 
current appeal.  No further records have since been received.  
In view of the Boards decision in this appeal, however, and 
without any indication that such treatment would 
independently provide a basis for a higher rating, the Board 
determines that the absence of any further VA outpatient 
records is not a bar to a decision by the Board on the merits 
of the appeal.  Any such records, of course, may constitute 
an informal claim for increase as of the date of examination 
under 38 C.F.R. § 3.157 and may be submitted to the RO at any 
time.  

Historically, a March 1969 rating decision granted service 
connection for the veterans service connected disorder, then 
characterized as low back strain, and awarded a 
noncompensable evaluation.  A December 1986 rating decision 
awarded a 10 percent evaluation.  Until his claim for an 
increased evaluation in June 1996, the veteran had no contact 
with the VA regarding evaluation of his service connected 
disorder.  In conjunction with this claim, the veterans 
submitted a treatment record from a private physician, Samuel 
K. Turner, D.O., which noted the possibility of a ruptured 
disc in April 1996.

Also as a result of his claim, the RO provided the veteran 
with a VA examination in August 1996.  The veteran related 
that he injured his back in the early 1960s, and that he was 
hospitalized as a result.  Although the acute pain did 
subside, the veteran informed the examiner that he has 
experienced intermittent back pain ever since.  More 
recently, the veteran said that he reinjured his back about 
three to four months prior to the examination.  Subjective 
complaints included a dull, aching low back pain without 
radiation or stiffness.  Objectively, the veterans gait was 
slow, and he was unable to walk on his heels or toes.  
Tenderness to palpation was noted, as was moderate spasm.  A 
straight leg test was positive bilaterally.  Deep tendon 
reflexes of the ankles were absent bilaterally, indicating 
some neurological involvement, although deep tendon reflexes 
of the knees were present.  Range of motion was 55 degrees of 
forward flexion, 20 degrees of extension, 20 degrees of left 
and right flexion, and 30 degrees of right and left rotation.  

In March 1997, the veteran was referred to Melvin Karges, 
M.D., by Dr. Turner as a result of back complaints.  
Referencing an April 1996 CAT scan and X-ray, Dr. Karges 
noted that the veteran had hypertrophic degenerative changes 
in the lumbar spine, as well as L5-S1 disc bulging.  While 
denying significant radiation, the veteran implicitly 
acknowledged at least some radiation.  The veteran also 
indicated that his walking tolerance was limited to two to 
three blocks before resting for twenty to twenty five 
minutes.  Objectively, the veterans motion was limited, but 
he was by no means ankylosed.  Tenderness to palpation of the 
back was noted.  Follow up records dated April and May 1997 
are part of the claims file.  Notably, the April 1997 report 
noted localized tenderness in the low back, and the May 1997 
report noted that deep tendon reflexes revealed an intact 
response, equal bilaterally.  Forward range of motion was 
characterized as one half of expected.

In April 1998 the veteran sought VA treatment for his back 
pain.  Chronic low back pain was diagnosed.

In July 1998, at a hearing before the undersigned Member of 
the Board sitting in St. Louis, the veteran stated that he 
had pain in his back that radiating to his knees.  Most 
recently, the veteran stated that he has constant pain, but 
the level of intensity fluctuated.  He continued that he had 
a back spasm two or three times a week, and that he sometimes 
became cross as a result of the pain.  In addition, the 
veteran stated that his back pain would preclude his 
employment as a chef, his former occupation, as it would 
flare up when bending over a table to prepare food.  The 
veteran also testified that his wife assisted him in bathing 
and dressing, and that she drove the family recreational 
vehicle.  

The veterans wife testified that the veteran would read a 
road map while she drove the family recreation vehicle, and 
she confirmed that she assisted him with bathing and 
dressing.  Finally, the veterans wife testified that she now 
had to do the family cooking.

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1998).

The Board would note that in June 1997, during the pendency 
of the claim, the RO assigned the 40 percent evaluation for 
the veterans service connected disorder under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1998) for intervertebral disc 
syndrome.  A 40 percent evaluation is warranted under that 
Diagnostic Code when symptoms are severe, with recurring 
attacks with intermittent relief.  A 60 percent evaluation, 
the highest under this diagnostic code, is warranted when 
symptoms are pronounced; with persistent symptoms compatible 
with sciatic neuropathy, with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, with little intermittent relief.  Id.

In light of the medical evidence, the Board finds that a 60 
percent evaluation best approximates the level of disability 
attributable to the veterans service connected disorder.  
38 C.F.R. § 4.7 (1998).  The veterans service-connected 
disorder has been productive of radiating pain somewhat 
consistently.  Although such was not noted on an April 1997 
visit, at least once during this claim, in August 1996, the 
veteran had absent reflexes in his ankle.  Subsequent records 
do not confirm the presence or absence of ankle reflexes, but 
only note the presence of knee reflexes.  Similarly, at least 
once during the claim, again in August 1996, spasm was noted.  
Further, the veteran has reported credible complaints of 
continuing back pain, most recently at the time of his July 
1998 Board hearing.  

Thus, the Board finds that a 60 percent evaluation best 
approximates the level of functional impairment attributable 
to his service connected disorder.  In doing so, the Board 
does acknowledge that the criteria for the 60 percent 
evaluation have not consistently been shown.  In this 
respect, in April 1997, a private physician did not note 
radiating pain; rather, he found only localized pain.  
Nonetheless, radiation of pain was reported at the time of 
his hearing, and radiating pain has been present on other 
occasions.  Hence, the Board finds that the veterans 
symptomatology most nearly approximates the level of 
disability contemplated in a 60 percent evaluation.

In reaching this decision to award a 60 percent evaluation, 
the Board has considered the complete history of the 
disability in question.  See 38 C.F.R. §§ 4.1, 4.2 (1998).  
The nature of the original disability has been reviewed, and 
the functional impairment which can be attributed to the 
disability has been taken into account.  Further, the 
functional effect of the veterans service connected 
disability as prescribed by 38 C.F.R. § 4.40 and 38 C.F.R. 
§ 4.45, as required by DeLuca v. Brown, 8 Vet. App. 202 
(1995) has been considered.  However, the Board does not find 
that any of these provisions would provide a basis for an 
evaluation in excess of 60 percent when the facts of this 
case are considered.  The applicable Diagnostic Code 
incorporates pain for the assigned 60 percent evaluation, and 
this evaluation is based, in large part, on pain flare-ups.  
In addition, a 60 percent evaluation is the highest available 
under this Diagnostic Code.  Finally, in the absence of 
ankylosis (bony fixation or immobility) of the lumbar spine, 
a schedular evaluation in excess of 60 percent is not 
available.  See 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(1998).  Hence, the Board finds that an evaluation in excess 
of 60 percent for the veterans service connected disorder is 
not warranted.  

Finally, the Board finds that the evidence of record does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular rating 
schedule standards.  38 C.F.R. § 3.321(b)(1) (1998).  In this 
regard, the Board finds that there has been no objective 
showing by the veteran that the disability at issue resulted 
in marked interference with employment, if he were not 
retired (that is, beyond that contemplated by the Schedule 
for Rating Disabilities), or necessitated frequent periods of 
hospitalization.  In the absence of such factors, the Board 
finds that criteria for submission for assignment of an 
extra-schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)






ORDER

A 60 percent disability evaluation for degenerative disc and 
joint disease of the lumbar spine, with low back strain is 
granted, subject to criteria governing the payment of 
monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
